                                                Case 19-80490                 Doc 2      Filed 07/02/19     Page 1 of 8

                                                                         UNITED STATES BANKRUPTCY COURT
                                                                        MIDDLE DISTRICT OF NORTH CAROLINA

 Fill in this information to identify your case:


 Debtor 1:               Jonathan                               Wayne                     Cima                         Check if this is an amended plan,
                         First Name                             Middle Name               Last Name                 and list below the sections of the
                                                                                                                    plan that have changed.
 Debtor 2:               Hillary                                Baker                     Cima
 (Spouse, if filing)     First Name                             Middle Name               Last Name

 Case Number:
 (If known)

 SSN# Debtor 1: XXX-XX-                     xxx-xx-6104

 SSN# Debtor 2: XXX-XX-                     xxx-xx-2609


                                                                               CHAPTER 13 PLAN


 Section 1:           Notices.

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on this form does not indicate that
the option is appropriate in your circumstances. Plans that do not comply with Local Rules and judicial rulings may not be confirmable. You must
check each box that applies in § 1.1 and 1.3 below. If an item is checked as “Not Included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 4, which may result in a             Included                Not Included
              partial payment or no payment at all to the secured creditor.
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase money security interest will           Included                Not Included
              be done by separate motion or adversary proceeding.
 1.3          Nonstandard provisions set out in Section 9                                                       Included                Not Included


To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You will need to file a proof of claim in order to be paid under any plan. Official notice will be sent to Creditors, which will provide the name and
address of the Trustee, the date and time of the meeting of creditors, and information regarding the filing of proofs of claim.

You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you
may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection
to confirmation at least seven days before the date set for the hearing on confirmation. You will receive notification from the Bankruptcy Court of
the date set for the hearing on confirmation. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is
filed. See Bankruptcy Rule 3015.

The applicable commitment period is:

                  36 Months

                  60 Months

The amount that allowed priority and non-priority unsecured claims would receive if assets were liquidated in a Chapter 7 case, after allowable
exemptions, is estimated to be $ 0.00 .

 Section 2:           Payments.

2.1 The Debtor will make payments to the Trustee as follows:


APPENDIX D                                                                            Chapter 13 Plan                                       Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                                Case 19-80490           Doc 2    Filed 07/02/19           Page 2 of 8

        $625.00 per Month for 36 month(s)

        Additional payments               NONE

2.2 The Debtor shall commence payments to the Trustee within thirty (30) days from the date the petition was filed. If fewer than 60 months of
     payments are specified, additional monthly payments will be made to the extent necessary to pay creditors as specified in this plan.

 Section 3:           Fees and Priority Claims.

3.1 Attorney fees.

          The Attorney for the Debtor will be paid the presumptive base fee of $ 4,500.00 . The Attorney has received $                      0.00      from the
        Debtor pre-petition and the remainder of the fee will be paid monthly by the Trustee as funds are available.

           The Attorney for the Debtor will be paid a reduced fee of $      . The Attorney has received $                  from the Debtor pre-petition and
        the remainder of the fee will be paid monthly by the Trustee as funds are available.

              The Attorney for the Debtor will file an application for approval of a fee in lieu of the base fee.

3.2 Trustee costs. The Trustee will receive from all disbursements such amount as approved by the Court for payment of fees and expenses.

3.3 Priority Domestic Support Obligations (“DSO”).

        a.        None. If none is checked, the rest of Section 3.3 need not be completed or reproduced.

3.4 Other Priority Claims to be Paid by Trustee.

        a.        None. If none is checked, the rest of Section 3.4 need not be completed or reproduced.

        b.        To Be Paid by Trustee

                                    Creditor                                                                Estimated Priority Claim
Internal Revenue Service                                                                          $0.00
New Hanover County Tax Collector                                                                  $0.00
North Carolina Department of Revenue                                                              $0.00


 Section 4:           Secured Claims.

4.1 Real Property – Claims Secured Solely by Debtor’s Principal Residence.

        a.        None. If none is checked, the rest of Section 4.1 need not be completed or reproduced.

4.2 Real Property – Claims Secured by Real Property Other Than by Debtor’s Principal Residence AND Claims Secured by Debtor’s Principal
     Residence and Additional Collateral.

        a.        None. If none is checked, the rest of Section 4.2 need not be completed or reproduced.


4.3 Personal Property Secured Claims.

        a.        None. If none is checked, the rest of Section 4.3 need not be completed and reproduced.

        b.        Claims Secured by Personal Property to be Paid in Full.

             Creditor                        Collateral              Estimated           Monthly               Interest         Adequate             Number of
                                                                       Claim             Payment                 Rate           Protection           Adequate
                                                                                                                                 Payment             Protection
                                                                                                                                                     Payments
 Santander                          2014 Ford F-150                      $9,900.00               $260.00            7.5%               $0.00
 Ford Motor Credit                  2014 Ford Escape                     $7,500.00               $200.00            7.5%               $0.00


Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                                Case 19-80490                     Doc 2     Filed 07/02/19      Page 3 of 8

        c.         Claims Secured by Personal Property excluded from 11 U.S.C. § 506 being either (i) incurred within 910 days before the petition date
               and secured by a purchase money security interest in a motor vehicle acquired for personal use of the Debtor, or (ii) incurred within one
               (1) year of the petition date and secured by a purchase money security interest in any other thing of value. The filed claim must include
               documentation to show exclusion from 11 U.S.C. § 506 in order to be paid in full.

             Creditor                        Collateral                     Estimated               Monthly          Interest        Adequate             Number of
                                                                              Claim                 Payment            Rate          Protection           Adequate
                                                                                                                                      Payment             Protection
                                                                                                                                                          Payments
 -NONE-

        d.         Request for Valuation to Treat Claims as Secured to the Value of the Collateral and Any Amount in Excess as Unsecured. This will be
               effective only if the applicable box in Section 1.1 of this plan is checked.

      Creditor             Estimated             Collateral          Value of      Amount of      Amount of     Monthly         Interest   Adequate         Number of
                           Amount of                                 Collateral      Claims     Secured Claim   Payment           Rate     Protection       Adequate
                           Total Claim                                              Senior to                                               Payment         Protection
                                                                                   Creditor's                                                               Payments
                                                                                      Claim


        e.        Maintenance of Payments and Cure of Default.

              Proofs of claim should reflect arrearage through the petition date. For accounts that are in default the Trustee will commence
              disbursements of installment payments the month after confirmation and any filed arrearage claims will be adjusted accordingly.
              Amounts stated on a proof of claim as adjusted to include post-petition payments through the month of confirmation, will control over
              any contrary amounts listed below for the installment payment and the arrearage.

                         Creditor                                                  Collateral                   Installment            Estimated Arrearage
                                                                                                                 Payment              Amount on Petition Date

 -NONE-
The Debtor requests that the Court determine the value of the secured claims listed as set forth in Sections 4.1.d, 4.2.d, and 4.3.d as applicable.
For each non-governmental secured claim listed above, the Debtor states that the value of the secured claim should be set out in the column
headed Amount of Secured Claim. For secured claims of governmental units only, unless otherwise ordered by the Court, the value of a secured
claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed above. For each listed claim,
the value of the secured claim will be paid in full with interest at the rate stated above.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Section 6 of this plan.
If the amount of a creditor’s secured claim is listed above as having no value, the creditor’s allowed claim will be treated in its entirety as an
unsecured claim under Section 6 of this plan. Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of
claim controls over any contrary amounts listed in Section 4.

The holder of any claim listed in Section 4 as having value in the column headed Amount of Secured Claim will retain the lien on the property
interest of the Debtor or the estate until the earlier of:

      (a) payment of the underlying debt determined under non-bankruptcy law, or

      (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

 Section 5:           Collateral to be Surrendered.

        a.        None. If none is checked, the rest of Section 5 need not be completed or reproduced.

        b.        The Debtor Proposes to Surrender to Each Creditor Listed Below the Collateral that Secures the Creditor’s Claim.

              Upon timely filing of a claim evidencing a non-avoidable lien, the Debtor will surrender the collateral in satisfaction of the secured claim,
              and the stay under 11 U.S.C. § 362(a) will be terminated as to the collateral only and the stay under § 1301 will be terminated in all
              respects effective upon confirmation of this plan. Effective upon confirmation the creditor will be allowed a period of 120 days for
              personal property and a period of 180 days for real property to file a documented deficiency claim. Any allowed unsecured claim
              resulting from disposition of the collateral will be treated as an unsecured claim under Section 6.


Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                                Case 19-80490                 Doc 2       Filed 07/02/19           Page 4 of 8

                                            Creditor                                                             Collateral to be Surrendered


 Mariner Finance                                                                          Loveseat/couch

 Section 6:           Nonpriority Unsecured Claims.

6.1 Nonpriority Unsecured Claims Not Separately Classified.

        Allowed nonpriority unsecured claims will be paid pro rata with payments to commence after priority unsecured claims are paid in full.

        a.       The estimated dividend to nonpriority unsecured claims is                 0   %.

        b.       The minimum sum of $                 0      will be paid pro rata to nonpriority unsecured claims due to the following:

                                Liquidation Value

                                Disposable Income

                                Other

6.2 Separately Classified Nonpriority Unsecured Claims.

        a.        None. If none is checked, the rest of Section 6.2 need not be completed or reproduced.


 Section 7:           Executory Contracts and Unexpired Leases.


        a.        None. If none is checked, the rest of Section 7 need not be completed or reproduced.


 Section 8:           Local Standard Provisions.

8.1 a. The Trustee shall collect and disburse payments in accordance with the plan.
     b. Proofs of claim must be filed to receive disbursements pursuant to the plan. Any claim to be paid as secured must contain evidence of a
         properly perfected lien on property of the estate. If a claim is listed as secured and the creditor files an unsecured claim, the claim will be
         treated as unsecured.
     c. Any creditor holding an allowed secured claim and to whom the Debtor is surrendering property under the order confirming plan is
         granted relief from the automatic stay as to the property and relief from any co-debtor stay so the creditor may obtain possession and
         liquidate the property. Any net proceeds, after payment of liens and costs of liquidation, are to be forwarded to the Trustee.
     d. All payments being made by the Trustee on any claim secured by real or personal property shall terminate upon the lifting of the
         automatic stay with respect to the affected property.
     e. Notwithstanding the allowance of a claim as secured, all rights under Title 11 to avoid liens are reserved and confirmation of the plan is
         without res judicata effect as to any action to avoid a lien.
     f. Notwithstanding 11 U.S.C. § 1327(b), all property of the estate as specified by 11 U.S.C. §§ 541 and 1306 shall continue to be property of
         the estate following confirmation until the earlier of discharge, dismissal, or conversion of the case.
     g. Confirmation of the plan shall not prejudice the right of the Debtor or Trustee to object to any claim.
     h. The Debtor must promptly report to the Trustee and must amend the petition schedules to reflect any significant increases in income and
         any substantial acquisitions of property such as inheritance, gift of real or personal property, or lottery winnings.

8.2 THE FOLLOWING ADDITIONAL PROVISIONS ARE APPLICABLE TO THE HOLDER OR SERVICER (“HOLDER”) OF A CLAIM SECURED BY A DEED OF
     TRUST, A MORTGAGE OR SECURITY INTEREST IN REAL PROPERTY, OR A MOBILE HOME THAT IS THE DEBTOR’S PRINCIPAL RESIDENCE:

        a. The Holder, upon confirmation, is precluded from imposing late charges or other default related fees based solely on pre-confirmation
           default.

        b. If the Trustee is disbursing ongoing monthly installment payments, the Holder must apply each ongoing payment to the month in which
           the payment is designated.

        c. For any loan with an escrow account, the Holder must prepare and must send an escrow analysis annually to the Debtor, the Trustee and
           the Debtor’s attorney. The first escrow analysis must be filed with the proof of claim in accordance with Bankruptcy Rule 3002.1. The
           escrow analysis should not include any amounts that were included or should have been included in the arrearage claim.
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                                Case 19-80490        Doc 2      Filed 07/02/19           Page 5 of 8


        d. The Holder shall continue to send monthly statements to the Debtor in the same manner as existed pre-petition and such statements will
           not be deemed a violation of the automatic stay.

        e. The Holder is required, upon request, to provide account information to the Trustee within 21 days of the request and failure to provide
           a timely response may result in an order requiring the Holder to appear and show cause as to why Holder should not be sanctioned for
           failure to comply.

        f. Nothing herein shall modify Holder’s responsibilities under Bankruptcy Rule 3002.1.

        g. Unless the Court orders otherwise, an order granting a discharge in the case shall be a determination that all pre-petition and
           post-petition defaults have been cured and the account is current and reinstated on the original payment schedule under the note and
           security agreement as if no default had ever occurred.
        h. PENALTY FOR FAILURE OF HOLDER TO COMPLY WITH THE REQUIREMENTS OUTLINED IN BANKRUPTCY RULE 3002.1.
           Without limitation to the Court’s authority to afford other relief, any willful failure of the Holder to credit payments in the manner
           required by Bankruptcy Rule 3002.1 or any act by the creditor following the entry of discharge to charge or collect any amount incurred or
           assessed prior to the filing of the Chapter 13 Petition or during the pendency of the Chapter 13 case that was not authorized by the order
           confirming plan or approved by the Court after proper notice, may be found by the Court to constitute contempt of Court and to be a
           violation of 11 U.S.C. § 524(i) and the injunction under 11 U.S.C. § 524(a)(2).

 Section 9:           Nonstandard Plan Provisions.

             a.                 None. If none is checked, the rest of Section 9 need not be completed or reproduced.


By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certify(ies) that the wording and order of
the provisions in this Chapter 13 Plan are identical to those contained in MDNC Local Form 113, other than any nonstandard provisions included
in Section 9.

Signature(s):

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the
Debtor(s), if any, must sign below.

        /s/Jonathan Wayne Cima                                                     /s/Hillary Baker Cima
        Jonathan Wayne Cima                                                        Hillary Baker Cima
        Signature of Debtor 1                                                      Signature of Debtor 2

        Executed on           July 2, 2019                                         Executed on     July 2, 2019
                              mm/dd/yyyy                                                           mm/dd/yyyy


 /s/Phillip E. Bolton                                                             Date:   July 2, 2019
 Phillip E. Bolton 12326NC
 Signature of Attorney for Debtor(s)

 Address:              622-C Guilford College Road
                       Greensboro, NC 27409
 Telephone:            336-294-7777
 State Bar No:         12326NC NC




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
                                                Case 19-80490            Doc 2        Filed 07/02/19      Page 6 of 8

                                                                     UNITED STATES BANKRUPTCY COURT
                                                                      Middle District of North Carolina

 In re: Jonathan Wayne Cima                                                       )        Case No.
        Hillary Baker Cima                                                        )
        730 Galley Lane                                                           )
                         (address)                                                )
        Wilmington NC 28412-0000                                                  )        CHAPTER 13 PLAN
 SS# XXX-XX- xxx-xx-6104                                                          )
 SS# XXX-XX- xxx-xx-2609                                                          )
                                                                                  )
                                          Debtor(s)                               )

                                                                          CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the Notice to Creditors and Proposed Plan was served by first class mail, postage prepaid , to the following
parties at their respective addresses:

Reid Wilcox
Clerk of Court
U.S. Bankruptcy Court
Middle District of North Carolina
P.O. Box 26100
Greensboro, NC 27402

Richard M. Hutson, II
Chapter 13 Trustee
Durham Division
Post Office Box 3613
Durham, NC 27702-3613

 AFNI
 PO Box 3517
 Bloomington, IL 61702
 Alamance County EMS
 P.O. Box 9150
 Paducah, KY 42002
 Alliance One Receivables
 4850 E. Street Road, Ste. 300
 Feasterville Trevose, PA 19053
 Amanda Cima
 c/o Adkins & Hunnicutt
 P.O. Box 626
 Norton, VA 24273
 Capitl One/HSBC
 26525 N. Riverwoods Boulevard
 Lake Forest, IL 60045
 Cash Net USA
 P.O. Box 643990
 Cincinnati, OH 45264
 CBE Group
 1309 Technology Parkway
 Cedar Falls, IA 50613
 Central Credit Services, LLC
 20 Corporate Hills Drive
 Saint Charles, MO 63301
 Cone Health
 P.O. Box 650292
 Dallas, TX 75265
 Cone Health
 P.O. Box 650292
 Dallas, TX 75265
 Cone Health
 P.O. Box 650292
 Dallas, TX 75265
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                                                Case 19-80490        Doc 2   Filed 07/02/19   Page 7 of 8

 Cone Health Medical Group
 P.O. Box 650292
 Dallas, TX 75265
 Credence
 17000 Dallas Parkway, Ste. 204
 Dallas, TX 75248
 Department of Education
 P.O. Box 530260
 Atlanta, GA 30353
 Employment Security Commission
 Attn: Tax Dept.
 P.O. Box 26504
 Raleigh, NC 27611-6504
 Ford Credit
 P.O. Box 650575
 Dallas, TX 75265
 Great Lakes
 P.O. Box 3059
 Milwaukee, WI 53201
 Greensboro Radiology
 P.O. Box 26152
 Greensboro, NC 27402
 Guilford Co. Tax Department
 P.O. Box 3427
 Greensboro, NC 27402
 Highland Pediatrics
 P.O. Box 570
 Blanch, NC 27212
 Internal Revenue Service
 P.O. Box 7346
 Philadelphia, PA 19101-7346
 Labcorp
 P.O. Box 2240
 Burlington, NC 27216
 LCA Collections
 P.O. Box 2240
 Burlington, NC 27216
 Mercantile Adjustment Bureau
 6390 Main Street, Ste. 160
 Buffalo, NY 14221
 NC Dept. of Revenue
 P.O. Box 1168
 Raleigh, NC 27640
 New Hanover County Tax Collector
 230 Government Center Dr.
 Wilmington, NC 28403
 Paul Brugger, D.C.
 3008 S. Church Street, Suite A
 Burlington, NC 27215
 Regional Anesthesia
 P.O. Box 15609
 Durham, NC 27704
 Revenue Recovery Corp.
 612 Gay Street
 Knoxville, TN 37902
 Santander
 P.O. Box 961245
 Fort Worth, TX 76161
 SCA Credit Services
 1502 Williamson Road, NE
 Roanoke, VA 24012
 SRS, Inc.
 415 N. Edgeworth Street, Suite 210
 Greensboro, NC 27401


Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                          Best Case Bankruptcy
                                                Case 19-80490        Doc 2   Filed 07/02/19    Page 8 of 8

 SRS, Inc.
 415 N. Edgeworth Street, Suite 210
 Greensboro, NC 27401
 Stephens & Michaels Associates, Inc.
 7 Stiles Road
 Salem, NH 03079
 The Bureaus
 1717 Central Street
 Evanston, IL 60201
 Town of Abingdon
 133 W Main Street
 Abingdon, VA 24210
 Vanderbilt Mortgage
 P.O. Box 9770
 Maryville, TN 37802
 Wake Forest University Health Science
 P.O. Box 120153
 Grand Rapids, MI 49528
 Wake Forest University Health Science
 P.O. Box 120153
 Grand Rapids, MI 49528
 Wakefield & Associates
 830 E. Platte Avenue
 Fort Morgan, CO 80701
 New Hanover Physician Group
 P.O. Box 603457
 Charlotte, NC 28260
 New Hanover Regional Medical Center
 P.O. Box 105099
 Atlanta, GA 30348
 Mebane Pediatric Dentistry
 c/o George Brown Associates
 2200 Crown Pointe Executive Drive
 Charlotte, NC 28227
 Hanover Pediatrics
 1904 Tradd Court
 Wilmington, DE 28401
 ECEP II, PA
 c/o Financial Data Systems, LLC
 P.O. Box 688
 Wrightsville Beach, NC 28480

 Date      July 2, 2019                                                          /s/Phillip E. Bolton
                                                                                 Phillip E. Bolton 12326NC




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                           Best Case Bankruptcy
